[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: PLAINTIFFS' MOTION FOR ORDER (FILE #111)
Plaintiffs' motion (#111) is all that there is before the court, the calendared motion for summary judgment having been marked over by agreement of the parties.
Motion #111 requests the entry of a default or imposition of other sanction(s) pursuant to Practice Book Section 231. Defendant's objection to the request for disclosure and production was untimely filed by a few days; the objection was filed at the time of, or just before, the filing of this Section 231 motion. In view of said circumstances, the court is not disposed to default defendant, or to hold that the ends of justice require the imposition of other Section 231 sanctions.
Plaintiffs' motion under Section 231 is hereby denied.
Mulcahy, J.